Citation Nr: 0523198	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a psychiatric 
disability to include major depression and post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action by the RO 
that denied the claims currently on appeal.  In May 2005 the 
veteran appeared and gave testimony at a hearing before the 
undersigned via videoconference from the RO.  A transcript of 
this hearing is of record.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Glaucoma was not demonstrated during service or for many 
year s thereafter and is unrelated to service.  

2.  Arthritis was not demonstrated during service or for 
several years thereafter and is unrelated to service.  

3.  An acquired psychiatric disorder was not demonstrated 
during service or for several years thereafter and is 
unrelated to service.  

4.  The veteran has not been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Arthritis was not incurred in or aggravated by service 
nor may its incurrence during service be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.307, 3.309 (2004)

3.  A psychiatric disorder, to include PTSD and major 
depression, was not incurred in or aggravated by service, nor 
may the incurrence of a psychosis during service be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.304, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in April 2003 the RO informed the veteran 
of the evidence needed to substantiate his claims for service 
connection for osteoarthritis, glaucoma, and PTSD.  This 
letter informed him of who was responsible for obtaining what 
evidence.  The letter told him to submit any medical records 
in his possession, and invited him to submit supporting 
information.  This notice served to inform him that he should 
submit relevant evidence or information in his possession.

The April 2003 letter did not pertain to major depression, 
but the letter served to inform him of the evidence needed to 
prove a claim for service connection, and the statement of 
the case discussed the criteria for service connection for 
that disease, and told him that the claim was being denied 
because of a lack of evidence linking it to service.  The 
statement of the case also included the provisions of 
38 C.F.R. § 3.159, defining competent evidence.  This 
discussion, together with the discussion in the April 2002 
letter, served to inform him of the evidence needed to 
substantiate the claim, what types of evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, some of the VCAA notice was provided after the 
initial rating action being appealed.  

The Court has since held that delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Principi, 19 Vet. 
App. 103 (2005).  In this case the veteran has not alleged 
any prejudice in the delayed notice.  None is apparent from 
the record.  He had the opportunity to provide evidence and 
argument after the notice was provided.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims. While the VCAA requires that VA afford the claimant 
an examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; or there 
are indications that the disability may be associated with 
active service, the record in this case does not demonstrate 
the existence of glaucoma, arthritis or any psychiatric 
disability until long after service and does not contain 
competent evidence that those conditions might be related to 
service.  

In addition the record does not contain any competent 
evidence that the veteran has PTSD.  The Board believes 
therefore that that the record is sufficient to decide the 
veteran's claims for service connection for these 
disabilities and that VA examinations are not necessary in 
regard to these issues.  38 U.S.C.A. § 5103A(d)

I.	Factual Basis.  

On the veteran's August 1971 examination prior to service 
entrance no pertinent abnormalities were noted.  Vision was 
20/200 in each eye, corrected to 20/20 in the right eye and 
20/25 in the left eye.  It was noted without elaboration that 
the veteran had poor vision. Service medical records contain 
no findings of any acquired eye pathology, to include 
glaucoma, and there were no findings or diagnosis of 
arthritis or psychiatric disorder.  On the veteran's August 
1973 examination prior to service discharge, no pertinent 
abnormalities were reported.  The veteran's visual acuity 
was20/200 in each eye, corrected to 20/20.  

On a VA general medical examination in May 1974, the 
veteran's eyes were evaluated as normal, as was his 
musculoskeletal system.  He was also evaluated as 
psychiatrically normal.  

The veteran was hospitalized in January 1979 at a private 
facility primarily for the treatment of gastrointestinal 
complaints.  At the time of discharge from the hospital the 
diagnoses included depression.  Additional private and VA 
clinical records reflect treatment and evaluations beginning 
in the late 1990s for psychiatric symptoms with diagnoses 
that included major depression with psychotic features, 
paranoid personality disorder, depression not otherwise 
specified, somatization disorder, delusional disorder, not 
otherwise specified, and dysthymic disorder.  No diagnosis of 
PTSD was reported.  

In a clinical record dated in October 1997, it was reported 
that the veteran had a history of glaucoma since 1995.  In a 
March 1998 statement a private physician reported treating 
the veteran for multiple joint pains of one years duration  
with diagnoses that included cervical osteoarthritis and 
polyarthralgias.  Subsequent treatment for glaucoma and 
arthritis is indicated.  

During the May 2005 hearing, the veteran said that he 
developed PTSD as a result of abuse and harassment by 
superiors in the Marine Corps.  He also said that he was 
diagnosed as having a major depressive disorder in 1993.  He 
believed that he had glaucoma because of a blow to the head 
sustained during service.  He said that he now had arthritis 
due to sleeping on floors during service, which he indicated 
was a form of punishment.  

II. Legal analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Degenerative arthritis and a psychosis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002): 
38 C.F.R. § 3.307, 3.309.

Under 38 C.F.R. § 3.303(c) (2004) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred. 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

Glaucoma

In regard to the issues of service connection for glaucoma 
the service medical records report no complaints or findings 
indicative of this eye disability.  While the service medical 
records do show that the veteran had defective vision during 
his military service, this problem was noted on his service 
entrance examination and was no worse at the time of his 
separation from service.  Thus, aggravation of the pre-
existing refractive error was not shown.  38 U.S.C.A. § 1153 
(West 2002).  At any rate, refractive error of the eyes is 
not a condition for which service connection may be granted.  
38 C.F.R. § 3.303(c).  

The first clinical evidence of glaucoma dates from the mid 
1990s, more than 20 years after service discharge.  There is 
no competent medical evidence supporting the veteran's 
contention that the glaucoma was the result of being struck 
in service.  As a layperson, he is not competent to express 
an opinion as to medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  There is also no competent evidence 
that relates the veteran's glaucoma to any other incident of 
service.  Since that is the case, service connection for 
glaucoma must be denied.  

Arthritis

The service medical records also contain no findings 
referable to arthritis.  The post-service record, including 
the report of CT (computed tomography) testing fails to 
document any current arthritis.

As a layperson, the veteran is also not competent to report a 
diagnosis.  Thus, his reports of current arthritis are of no 
probative weight.  Grottveit v. Brown.  He is competent to 
report current symptoms, but he has not reported a continuity 
of symptomatology.  Cf. Duenas v. Principi, 18 Vet App 512 
(2004).  Thus there is no evidence that any current symptoms 
may be related to a disease or injury in service.

Because the record does not document current arthritis, and 
there is no competent evidence relating the veteran's joint 
complaints to service, the weight of the evidence is against 
the claim.  

Psychiatric Disability

Similarly, the service medical records contain no findings 
indicative of any psychiatric disability during service.  No 
such disorder was demonstrated until early 1979, more than 5 
years post service, when depression was diagnosed.  The first 
evidence of major depression dates from the mid 1990s, more 
than 20 years after service.  

The record also contains no competent evidence that relates 
the veteran's current psychiatric disability to service.  The 
veteran has not reported, nor does the record show, a 
continuity of symptomatology from service.

The veteran has asserted that he has PTSD related to service 
experiences.  However, the record contains no evidence of a 
diagnosis of PTSD.  The veteran is not competent to diagnose 
this disorder.  Therefore, he does not meet the criteria for 
service connection for PTSD.

Since the evidence does not demonstrate the existence of an 
acquired psychiatric disability during service, or evidence 
of a psychosis with one year of service discharge and since 
the record does not demonstrate that the veteran has PTSD 
related to service, service connection for a psychiatric 
disability, to include PTSD and major depression, must also 
be denied.  


ORDER

Service connection for glaucoma is denied.  

Service connection for arthritis is denied.  

Service connection for a psychiatric disorder, to include 
PTSD and major depression, is denied.  


REMAND

The veteran's service medical records reflect considerable 
treatment in January 1972 for low back complaints with an 
assessment of questionable myositis.  Clinical records also 
reflect treatment in recent years for a low back strain.  At 
his recent hearing the veteran said that he had had gradually 
worsening low back pain ever since service.  Since there is 
competent evidence of a back disability during and subsequent 
to service, the Board believes that the veteran should be 
afforded a VA orthopedic examination to determine the 
etiology of his current low back complaints.  

In view of the above, this case is REMANDED for the following 
action:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current low back 
disability.  The claims folder should be 
made available to the examining physician 
for review in conjunction with the 
examination.  The examiner should state 
that the claims folder was reviewed.  After 
examination and a review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the any 
current low back disorder had its onset in 
service or is other wise the result of a 
disease or injury in service. 

2.  Then the AMC or RO should readjudicate 
the claim.  If the benefits sought remain 
denied, issue the AMC or RO should issue a 
supplemental statement of the case.  The 
case should then be returned to this Board, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


